JUSTICE HEIPLE, dissenting: I dissent as to that portion of the majority’s opinion relating to the tax levy for $3.8 million for interest on tax anticipation notes. The majority’s analysis of whether this levy should have been abated is an inadequate attempt at resolving this question. Rather than reviewing the facts of this case, the majority reaches its conclusion that the District did not abuse its discretion by reciting a mantra of general legal principles. Proper application of the abuse of discretion standard to the facts of this case, however, leads to the inescapable conclusion that the District abused its discretion in not abating the taxes in question. The 1983 District budget was adopted December 9, 1982, and amended December 16, 1982. Included in this budget was the expenditure of $3.8 million in interest on tax anticipation notes. On February 2, 1983, however, Public Act 82 — 1046 took effect. (Ill. Rev. Stat. 1991, ch. 42, par. 324q.) Public Act 82 — 1046 eliminated the need for the $3.8 million expenditure by authorizing the issuance of working cash bonds. In spite of the fact that the $3.8 million was no longer needed, in June 1984, some 18 months after the passage of Public Act 82 — 1046, the county clerk extended this levy against 1983 taxpayers. It is uncontroverted that the appropriation and tax levy of this item and the failure to abate it resulted in an unnecessary accumulation. Accordingly, the objector argued to this court that the District should have abated the levy. In reviewing the objector’s contention, the majority initially, and correctly, finds that the District has discretionary power to abate tax levies. The majority, however, goes on to hold that the objector failed to prove that the District clearly abused its discretion in failing to abate the levy. In so holding, the majority stated: "Marotta did not cite to any cases in which a tax levy was ruled invalid due to circumstances that occurred after the passage of the budget and the corresponding ordinances. Instead, the cited cases reviewed the validity of particular levies at the time they were passed. We believe that if the annual budgetary process is to provide a measure of certainty and finality to a complex and cumbersome process, the appropriation and levy ordinances must be insulated from ongoing collateral attacks that are based on the serendipity of events occurring after the passage of the ordinances. *** The courts’ limited scope of review should not be expanded too freely in second-guessing the necessity for a particular appropriation and levy once the annual budget and ordinances have been adopted. The mere fact that a specific item of appropriation becomes unnecessary before the levy is extended by the clerk is not, in and of itself, an adequate ground for the courts to find an abuse of discretion in failing to abate.” 159 Ill. 2d at 410-11. I cannot agree with or abide by the majority’s analysis. The fact that there are no previous cases exactly like the one at bar should not prevent the majority from examining the District’s actions. This court is not dependent upon a spotted cow case to determine whether a given entity has abused its discretion. Further, I would hardly characterize the objector’s claim in this case as a collateral attack of an appropriation levy based on subsequent, serendipitous events. The budgeted-for expenditure was reviewed by the legislature and the need was specifically eliminated through alternative funding. It was not a random fortuitous event that caused the levy to be unnecessary. Finally, I take issue with the majority’s refusal to engage in any analysis and hiding behind the thin veil of purporting to not second-guess the decisionmaking body. There is a difference between second-guessing and reviewing for abuse of discretion. In this case, the majority did neither. If the majority had reviewed for abuse of discretion rather than conferring unbridled authority on the District, it would have reviewed the chronology of events. The majority then would have been forced to focus on the fact that the county clerk extended a $3.8 million levy for a budget item that had been made superfluous 14 months prior to the levy. That is, the District now has $3.8 million of taxpayers’ money with which it is not authorized to do anything. Under these circumstances, the only conclusion one can reach is that it was an abuse of discretion not to abate the levy. For the foregoing reasons, I respectfully dissent. JUSTICE NICKELS joins in this dissent.